EXHIBIT (b) Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report on Form N-CSR of Claymore Exchange-Traded Fund Trust 2 (the “Trust”) for the period ended August 31, 2010 (the “Report”), Kevin M. Robinson, as Chief Executive Officer and Chief Legal Officer of the Trust, and Bruce Albelda, as Interim Chief Financial Officer, Interim Chief Accounting Officer and Interim Treasurer of the Trust, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: the Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Dated: November 3, 2010 /s/ Kevin M. Robinson Name:Kevin M. Robinson Title:Chief Executive Officer and Chief Legal Officer /s/Bruce Albelda Name:Bruce Albelda Title:Interim Chief Financial Officer, Interim Chief Accounting Officer and Interim Treasurer
